Oo © ~SJ DH A Se WH WF Re

NM bBo Ww BB BD ORD ORDO es SE Rs
oo ~~) ON tr Um PUlUDhULDNDUlUlLrlUCU SO Ow Oe DL SD

 

 

The Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
NO. CR19-117 JLR
Plaintiff, .
V. 4+PROPOSEDTORDER CONTINUING \,
TRIAL DATE AND PRETRIAL
SHAWNA REID, | MOTIONS DEADLINE
Defendants.

 

 

THE COURT, having considered the Joint Motion to Continue Trial Date and
Deadline to File Pretrial Motions, any responses, filings, or memoranda related thereto,
and all the files and records herein, the Court finds as follows:

1. The facts and circumstances are as set forth in the Stipulated Motion to
Continue Trial Date and Deadline to File Pretrial Motions;

2. Failure to grant a continuance in this case will deny counsel the reasonable
time necessary for effective preparation of trial and other pretrial proceedings, taking into
account the exercise of due diligence;

3. Failure to grant a continuance would likely result in a miscarriage of
justice;

4. The ends of justice served by granting this continuance outweigh the best

interest of the public and the defendants in a speedy trial;

 
|

eo SS SN HD tA SF WY NF

BS 8 NB NBS NO BRD ORD ONO a
oOo Ss) AO OO BB WHS BY KSB Oo OH SF ts KH OA SP WY NY KS S&S

 

 

5. All these findings are made within the meaning of 18 U.S.C.
§ 3161(h)(7)(A) and (B)G),Gi) and (iv);

6, The period of time from the filing date of the Stipulated Motion to
Continue Trial Date and Deadline to File Pretrial Motions until the new trial date, set
forth below, shall be excludable time pursuant to the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7)(A). |
_ ITIS THEREFORE ORDERED that:

7, The trial in this matter is continued to June 8 , 2020,

8. Pre-trial motions are due no later than A ori g , 2020,

9. The defendant shall immediately file with the Court a waiver of rights
under the Speedy Trial Act, 18 U.S.C. § 3161 et seg., through the aforementioned trial

date, consistent with this Order.

DONE this of day of Sop lembaes- , 2019,

Cle yas

HON. JAMES L. ROBART
United States| District Court

Presented by:

s/ Matthew K. Hoff
MATTHEW K. HOFF
Trial Attorney

 
